DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 - a magnetized baseplate with sloped sides, a magnet located opposite a pivot that has an ovoidal body that contacts the no more than two and less than three sides of the indent in the baseplate; claim 11- a magnetized base plate with an indent having two facing sloped sides and a straight edge, a magnet located opposite a pivot that has a face and hemiovoidal body for contacting the only the facing sloped sides of the indent in the baseplate; and claim 14 - a baseplate with three sloped sides, a ring magnet located behind the baseplate opposite a pivot that has an hemispherical magnetized body with a face having an opening, the pivot contacting only the tree sloped sides of the indent in the base plate and a portion of the pivot is within the opening of the ring magnet when assembled.
Note - claim 18 is no longer withdrawn (rejoined) due to being dependent on a now allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/               Primary Examiner, Art Unit 3632